Clayton, 'J.
There is filed in this case a motion to dismiss the appeal because no authenticated copy of the record was filed within 90 days of the order granting the appeal. The transcript of the record filed in this case shows that the order granting the appeal was made on the 26th day of January, 1900. The transcript was not filed with the clerk of this court until May 22, 1900. The filing of the transcript, therefore, was 116 days after the order granting the appeal. Section 1271, Mansf. Dig. (Ind. T. Ann. St. 1899, § 773), that: “It shall be the duty of the appellant to file in the clerk’s office of the supreme court, within ninety days after the appeal or writ of error is granted, an authenticated copy of the record; otherwise his appeal or writ of error shall be dismissed; but the supreme court may, for cause shown, extend the time for filing such copy.” No application has been made to this court for an extension of time, nor has any been granted. The appeal is therefore dismissed.
Gill and Raymond, JJ., concur.